Citation Nr: 0617287	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
the feet, to include as secondary to Type II diabetes 
mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to Agent Orange 
exposure.

4.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD) prior to 
September 1, 2004.  

5.  Entitlement to an initial disability rating greater than 
70 percent for PTSD as of September 1, 2004.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran's April 2004 substantive 
appeal included a request for a Board videoconference 
hearing.  However, in an April 2006 statement, the veteran 
withdrew that request.  As such, the Board videoconference 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2005). 

In addition, the Board observes that in a recent December 
2005 rating decision, the RO denied the veteran's later claim 
for Type II diabetes mellitus.  The veteran has not perfected 
his appeal by filing a notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, this issue is not before the 
Board.


FINDINGS OF FACT

1.  There is no evidence of any skin condition to the feet in 
service or for many years thereafter, and no competent 
evidence of a nexus between any current skin condition to the 
feet and his period of active service.

2.  The veteran is not service-connected for his Type II 
diabetes mellitus.   

3.  There is no evidence of erectile dysfunction in service 
or for many years thereafter, and no competent evidence of a 
nexus between any current erectile dysfunction and his period 
of active service.

4.  There is no evidence of COPD or any other lung disorder 
in service or for many years thereafter, and no competent 
evidence of a nexus between the veteran's current COPD and 
his period of active service, to include exposure to 
herbicides.

5.  Prior to September 1, 2004, with regard to the veteran's 
service-connected PTSD disorder, the veteran's condition is 
manifested by a depressed, tired, irritable, and apprehensive 
mood, with an explosive temper and diminished cognitive 
functions, limited attention span, with few to no friends and 
difficulty in relationships with his wife and at his work.  
There was also evidence of suicide ideation, an unkempt and 
mildly disheveled appearance at times, nervousness, auditory 
and visual hallucinations, rage and anger, and isolation.  

6.  As of September 1, 2004, there is no gross impairment in 
thought processes or communication; no persistent delusions 
or hallucinations; no grossly inappropriate behavior; no 
persistent danger of hurting self or others; no intermittent 
inability to perform activities of daily living; no 
disorientation to time or place; and no indication of memory 
loss for names of close relatives, own occupation, or own 
name.


CONCLUSIONS OF LAW

1.  Service connection for a skin condition to the feet, to 
include as secondary to Type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  Service connection for erectile dysfunction is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).  

3.  Service connection for COPD, to include as due to Agent 
Orange exposure is not established.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2005).

4.  Prior to September 1, 2004, the criteria for an initial 
disability rating for PTSD of 70 percent, but no greater, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2005).  

5.  As of September 1, 2004, the criteria for an initial 
disability rating for PTSD greater than 70 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

With regard to the veteran's claim for service connection for 
a skin condition to the feet, recent diagnoses include tinea 
pedis, dermatitis, eczema, and a diabetic foot condition.  
See VA outpatient records from October 2002 and August 2004, 
and a private pathology report from January 2003.  With 
respect to his claim for erectile dysfunction, a private Gulf 
View Family Medical Center physician letter from June 2002 
and VA outpatient records through 2004 document treatment for 
erectile dysfunction and impotence.  Thus, the Board finds 
that the evidence is sufficient in demonstrating a current 
skin condition to the feet and erectile dysfunction.  

The veteran contends through personal and lay statements that 
both conditions developed during military service from 
February 1968 to February 1972.  In the alternative, the 
veteran also asserts that this condition is the related to 
his Type II diabetes mellitus.  The Board will address both 
theories of service connection in this appeal.    

Initially, with regard to the veteran's claim for secondary 
service connection for a skin condition to the feet as the 
result of (or made worse by) his Type II diabetes mellitus, 
the Board finds secondary service connection is simply not in 
order.  In a recent December 2005 rating decision, the RO 
denied service connection for Type II diabetes mellitus.  
Absent service connection for the underlying Type II diabetes 
mellitus, there is no basis to establish secondary service 
connection for a skin condition to the feet by way of 
causation or aggravation.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34 (1993).  

The Board now turns to the issue of direct service connection 
for a skin condition to the feet and erectile dysfunction.  
Service medical records (SMRs) are silent as to any 
treatment, diagnosis, or complaints regarding either 
condition, providing evidence against this claim.  In fact, 
the first medical evidence in the claims folder of a skin 
condition to the feet is from April 1996 (see private Gulf 
View treatment records), approximately 24 years after 
service.  Likewise, the first evidence of erectile 
dysfunction is from April 1998 (see id.), some 26 years after 
service.  Post-service medical records, as a whole, provide 
evidence against all service connection claims, indicating 
disorders that began many years after service. 

It follows that there is no basis to award service connection 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Nor is there any competent evidence of a nexus 
between the veteran's disorders and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Service and post-service 
medical records provide evidence against the veteran's 
service connection claims for a skin condition to the feet 
and erectile dysfunction, indicating conditions that began 
decades after service with no relationship to service.    

Accordingly, as the preponderance of the evidence is against 
these claims, the "benefit of the doubt" rule is not for 
application, and the claims for a skin condition to the feet 
and erectile dysfunction must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim for COPD, to include as 
due to Agent Orange exposure, diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A.  § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes of 
establishing service connection, to include on a presumptive 
basis, a veteran who served in Vietnam from January 9, 1962 
to May 7, 1975, is presumed to have been exposed to 
herbicides, even without diagnosis of a presumptive disease, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R.  § 3.307(a)(6)(iii).  

Respiratory cancer is one of the diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The veteran seeks service connection for COPD.  According to 
a private treatment letter from "J.M.," MD., dated in July 
2002 and Gulf View Family Medical Center records from 2001 to 
2002, he has been diagnosed with COPD.  Recent VA outpatient 
treatment records from 2004 and 2005 have also diagnosed the 
veteran with asthma.  He alleges through personal statements 
that his lung disabilities may be related to exposure to 
Agent Orange or other herbicide agent in service.  

Initially, service personnel records (SPRs) and the veteran's 
DD Form 214 confirm that the veteran has "service in 
Vietnam," such that exposure to herbicides may be presumed.  
38 C.F.R. § 3.307(a)(6), 3.313(a).  The Board must therefore 
determine whether he is entitled to presumptive service 
connection for COPD or other lung disorder pursuant to 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), as well as 
whether the veteran is entitled to service connection on a 
direct basis.  Combee, 34 F.3d at 1043.

First, with respect to the COPD claim due to herbicide 
exposure, "COPD" is not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence 
does not show that the veteran has a respiratory cancer, the 
only lung condition for which 38 C.F.R. § 3.309(e) is 
applicable.  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.   

Second, the Board finds that service connection for COPD on a 
direct basis as the result of herbicide exposure is not 
warranted.  In that respect, even though the veteran is 
presumed exposed to a herbicide as a result of his service in 
Vietnam under 38 C.F.R. § 3.307(a)(6), there is no competent 
medical evidence of a nexus between any lung condition the 
veteran currently has and his exposure to herbicides in 
service from February 1968 to February 1972, more than 30 
years ago.

Specifically, a private treatment letter from Dr. M. dated 
July 2002 indicated that the veteran has "[c]hronic 
pulmonary disease secondary to Agent Orange exposure."  
However, this physician provides no support or basis for his 
conclusion.  The failure of the physician to provide a basis 
for his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Also, the above opinion does not appear to be based 
on a comprehensive review of the veteran's medical record.  
The Board is not required to accept a medical opinion that is 
based on reported history and unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
The Board finds this medical opinion is entitled to very 
limited probative value. 

More importantly, VA has specifically determined that 
respiratory disorders (other than certain respiratory cancers 
which the veteran does not have) are not associated with 
exposure to herbicide agent for purposes of the presumption, 
providing more evidence against the nexus opinion.  See 68 
Fed. Reg. 27,630 (May 20, 2003) (emphasis added).  
Consequently, the private medical opinion is entitled to 
limited probative value.  

Third, and finally, the Board finds that direct service 
connection for the veteran's COPD and asthma as they relate 
to his military service is not warranted.   During service, 
he received treatment for a chest cold in November 1969 and 
for bronchitis in October 1971, but there is no evidence of 
any chronic respiratory condition during service.  38 C.F.R. 
§ 3.303(b).  Upon separation, his chest was normal and chest 
X-rays performed during service were also normal.  SMRs, as a 
whole, demonstrate no chronic respiratory condition during 
service, providing more evidence against this claim.  

Post-service, there is no evidence of continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  The Board notes 
the first medical evidence of any complaint, treatment, or 
diagnosis for any lung condition is from 1996, twenty-four 
years after service.  Maxson, 230 F.3rd at 1333. Moreover, 
there is simply no competent medical evidence or opinion that 
relates the veteran's COPD or asthma to his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

Even presuming exposure to herbicides, neither the veteran 
nor his representative, without evidence showing that either 
has medical training or expertise, are competent to offer an 
opinion as to a medical etiology of his COPD.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.     

In summary, the Board finds that the preponderance of the 
evidence is against service connection for COPD.  38 U.S.C.A. 
§ 5107(b).  There is no evidence of the disease in service or 
for many years thereafter, and no evidence that the veteran 
had a presumptive disease for purposes of presumptive service 
connection due to herbicide exposure.  The appeal is denied.

With regard to his disability rating claim for PTSD, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Applicable regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Prior to September 1, 2004, the veteran's PTSD disorder was 
rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  The 50 percent evaluation is effective from 
November 12, 2002.  However, as of September 1, 2004, the 
veteran's PTSD disorder was rated at 70 percent under the 
same Diagnostic Code.

The Board also notes that on two separate periods during the 
appeal period, the veteran has received a temporary total 
disability rating for PTSD of 100 percent under 38 C.F.R. 
§ 4.29 for temporary hospitalization beyond 21 days.  This 
issue is currently not on appeal.
             
Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This has already 
resulted in "staged ratings" based upon the facts found 
during the period in question.  Fenderson, 12 Vet. App at 
126.  Thus, medical records prior to the effective date of 
November 12, 2002 are not relevant in evaluating the PTSD 
claim for a higher rating.

Under Diagnostic Code 9411, a 50 percent rating for PTSD 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

A maximum 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995) (describing what GAF scores entail).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, A GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See generally DSM-IV.  

The Board adds that it does find that the veteran's PTSD 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.

Prior to September 1, 2004, there is evidence consistent with 
a higher 70 percent rating.  Specifically, a February 2003 VA 
examiner found that the veteran's mood was depressed, tired, 
irritable, apprehensive, with an explosive temper and 
diminished cognitive functions, limited attention span, with 
few to no friends and serious difficulty in family and work 
relationships.  He experiences nightmares and had fears of 
suicide.  His GAF score at the time was 50-55, indicative of 
moderate impairment.  Subsequent VA inpatient and outpatient 
records up to September 2004 show a worsening of symptoms.  
VA inpatient records document evidence of suicide ideation, 
an unkempt and mildly disheveled appearance at times, 
nervousness, auditory and visual hallucinations, rage and 
anger, and isolation.  It was recorded that he was a threat 
to himself and others.   He stopped working in February 2004.  
An April 2004 VA inpatient record noted his GAF score 
plummeted to the 35-40 range, indicative of major impairment 
in work and family relations, and some impairment in reality 
testing and communication.  

Thus, prior to September 1, 2004, the evidence of record 
warrants a higher 70 percent rating effective from November 
12, 2002.  38 C.F.R. § 4.7.  The Board finds that the above 
evidence is sufficient to warrant the increased rating, even 
though several of the other criteria provided for a 70 
percent rating are not present.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (rating criteria provide guidance as to 
the severity of symptoms contemplated for each rating).  In 
particular, VA outpatient records from 2003 to 2004 provide 
evidence supporting a higher rating. 
  
However, a rating greater than 70 percent is not in order 
prior to or after September 1, 2004.  Specifically, VA 
outpatient records from September 2004 through July 2005 do 
not show total occupational and social impairment.  The 
evidence demonstrates no gross impairment in thought 
processes or communication (speech is normal, thoughts are 
logical); no persistent delusions or hallucinations; no 
grossly inappropriate behavior (veteran is cooperative); no 
persistent danger of hurting self or others; no intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene - veteran's grooming 
was adequate); no disorientation to time or place (veteran 
described as oriented); and no indication of memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  VA outpatient records clearly provide 
overwhelming evidence against a rating greater than 70 
percent.  

In summary, prior to September 1, 2004, the Board finds that 
the preponderance of the evidence supports a disability 
rating of 70 percent, but no higher.  38 C.F.R. § 4.3.  As of 
September 1, 2004, the Board concludes that the evidence does 
not support an evaluation beyond 70 percent. Id. 

It is undisputed that the veteran's service-connected PTSD 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  He also has been briefly 
hospitalized because of his PTSD, but not frequently.  The 
veteran is already in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) (see September 2004 rating decision).  
Notably, the veteran also has various nonservice-connected 
disabilities which impact his employment status.  This case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The standard for extra-
schedular evaluation is quite high.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in October 
2002, September 2004, and April 2005, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
explained the other assistance provisions of the VCAA.  In 
addition, the April 2004 statement of the case (SOC) includes 
the text of the new VCAA sections relating to notice and 
assistance.  Therefore, the Board finds that the RO has 
provided all requisite notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also in Pelegrini, the Court held, in part, that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 38 
C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, the 
supplemental September 2004 VCAA letter specifically fulfills 
this obligation. 

The Board observes that the RO issued the October 2002 VCAA 
notice letter prior to the February 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although it supplemented that letter with 
later correspondence, there is no indication of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board emphasizes that part of this appeal (the increased 
rating for PTSD claim) arises from an initial rating assigned 
when the RO awarded service connection, such that the 
original letter refers to the requirements for establishing 
service connection.  See VAOPGCPREC 8-2003 (no requirement 
for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating after an 
initial award of service connection, if notice has already 
been provided).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
notice must be included that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and secondary 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the appellant's claims for service connection and 
secondary service connection, any questions as to the 
disability rating to be assigned or the effective date to be 
assigned are rendered moot.  As for an increased rating for 
PTSD, since a disability rating and effective date have 
already been granted, the lack of Dingess notice is harmless 
error.  

The Board notes that a recent VA etiological examination and 
opinion has not been obtained for the COPD, skin condition to 
the feet, and erectile dysfunction claims.  However, the 
Board finds that the evidence, discussed above, indicates 
that the veteran did not receive treatment for these 
disorders during service and that there is no competent 
medical evidence of any probative weight showing or 
indicating a nexus between service to include herbicide 
exposure and the disorders at issue.  As such, a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159 (c)(4).  As service and post-
service medical records provide, as a whole, no basis to 
grant these claims, and provide evidence against the claims, 
the Board finds no basis for an additional VA examination or 
opinion to be obtained.
  
With respect to the duty to assist, the RO obtained SMRs, 
SPRs, a relevant VA examination, and relevant VA inpatient 
and outpatient records.  The veteran has not specifically 
identified any additional private medical care relevant to 
the claim other than what he provided himself.  In addition, 
in an April 2006 statement, the veteran's representative 
requested the Board to issue a decision without any 
allegation that further evidence remained outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A.  § 5103A.


ORDER

Service connection for a skin condition to the feet, to 
include as secondary to Type II diabetes mellitus is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for COPD, to include as due to Agent 
Orange exposure is denied.

Prior to September 1, 2004, an initial disability rating of 
70 percent for PTSD is granted.  

As of September 1, 2004, an initial disability rating greater 
than 70 percent for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


